       Case 2:19-cv-01147-WBS-CKD Document 38 Filed 09/07/21 Page 1 of 1


1
2
3
4
5
6
7
8                                          UNITED STATES DISTRICT COURT

9                                         EASTERN DISTRICT OF CALIFORNIA

10
     Rafael Arroyo, Jr.,                                  Case No.: 2:19-cv-01147-WBS-CKD
11             Plaintiff,
12      v.                                                ORDER MODIFYING SCHEDULING ORDER
     Karim Mehrabi; Stars Holding Co. LLC, a
13   California Limited Liability Company; and Does 1-
     10,
14
               Defendants.
15
16
             Pursuant to Federal Rule of Civil Procedure Rule 16(b)(4), and for good cause appearing in the
17
     Joint Stipulation and Request to Modify Scheduling Order submitted by the parties, the Status
18
     (Pretrial Scheduling) Order dated January 29, 2021 is modified as follows:
19
             Expert Rebuttal Report Deadline: November 8, 2021
20
             Motion Hearing Deadline: January 24, 2022
21
             Final Pretrial Conference: March 28, 2022 at 1:30 p.m.
22
             Bench Trial: June 1, 2022 at 9:00 a.m.
23
     IT IS SO ORDERED.
24
25   Dated: September 3, 2021

26
27
28



     [Proposed] Order Modifying Scheduling Order    1
